Case 2:19-cv-00171-JAW Document 6 Filed 04/24/19 Pagelof2 PagelD#: 80

UNITED STATES DISTRICT COURT
DISTRICT OF MAINE

CIVIL ACTION NO: 19-CV-171

Freedom Mortgage Corporation

Plaintiff LOCAL RULE 7.1 CORPORATE
DISCLOSURE
vs. RE:

211 River Road, Eliot, ME 03903
Maine Revenue Services
John A. Lippincott Mottgage:

May 15, 2017
Book 17494, Page 633

 

Defendant

PLAINTIFF'S FEDERAL RULE OF CIVIL PROCEDURE 7.1
CORPORATE DISCLOSURE STATEMENT

Pursuant to Federal Rule of Civil Procedure 7.1, and to enable District Judges and
Magistrate Judges of the Court to evaluate possible disqualifications or recusal, the undersigned
counsel for Plaintiff submits the following Certificate of Interested Persons and Corporate
Disclosure Statement.

I. Corporate Disclosure
Plaintiff, Freedom Mortgage Corporation
II. Interested Persons

The name of each person, attorney, association of persons, firm, law firm, partnership, and
corporation that has or may have an interest in the outcome of this action including subsidiaries,
conglomerates, affiliates, parent corporations, public-traded companies that own 10% or more of a
patty's stock and any other identifiable entities related to any party in this case are as follows:

Doonan, Graves & Longoria, LLC - Counsel for Plaintiff
Freedom Mortgage Corporation - Plaintiff
Case 2:19-cv-00171-JAW Document6 Filed 04/24/19 Page2of2 PagelD#: 81

John A. Lippincott — Defendant
Maine Revenue Services - Defendant

Dated: y_\ \ 1, 2019 /s/Reneau J. Longoria, lsq.
Reneau J. Longoria, Esq., Bar No.: 5746
Attorney for Plaintiff
Doonan, Graves & Longoria, LLC
100 Cummings Center
Suite 225D
Beverly, MA 01915

CERTIFICATE OF SERVICE

I, Renewu J. Lonyoria, Esy. hereby cerlify Uat un i ne \ ( } | 2019, I served n copy of

the above document by regular mail to the following:

s/Reneau J. Longoria, Es

Keneau ). Longoria, Ksq., Bar No.: 5746

 

John A. Lippincott
211 River Road
Eliot, ME 03903

State of Maine, Maine Revenue Services
c/o United States Attorney

6 State House Station

Augusta, ME 04330
